DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimers filed on July 8, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U. S. Patent Nos. 10,704,373 & 10,968,727 have been reviewed and are accepted. The terminal disclaimers have been recorded.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for the following examiner’s amendment was given in a telephone interview with Attorney Collin Rose on September 6, 2022.
The application has been amended as follows: 
Claim 1:
A method for re-pressurizing and stimulating a formation with a parent well therethrough, wherein the formation is depleted and has (i) a pressure lower than pressures occurring during primary hydrocarbon production and (ii) 
storing liquefied natural gas (LNG) at an on-site location of the parent well; 
de-liquefying a first stream of the LNG into a first stream of natural gas at the on-site location;
injecting the first stream of natural gas into the parent well to re-pressurize the formation to a pressure the primary hydrocarbon production;
drilling a child well; and
fracturing the formation through the child well after the re-pressurizing of the formation; and thereby
decreasing asymmetric fracturing from the child well towards the parent well.
Claim 2:
The method of claim 21, wherein the de-liquefying of the first stream of LNG further comprises pressurizing and vaporizing the first stream of LNG and; 
wherein the de-liquefying of the second stream stream 
Claim 3:
The method of claim 1, further comprising the injecting of the first stream of natural gas into the parent well to re-pressurize a depleted reservoir volume of the formation.
Claim 4:
The method of claim 3, further comprising drilling the child well after the re-pressurizing of the reservoir volume
Claim 5:
The method of claim 21, wherein the injecting of the second stream of natural gas into the parent well at the fracturing pressure sufficient to fracture the re-pressurized formation further comprises:
introducing the second stream of natural gas into the parent well at the fracturing pressure after the re-pressurizing of the formation; and 
injecting the second stream of natural gas into the parent well at the fracturing pressure until the re-pressurized formation is fractured.
Claim 6:
The method of claim 21, wherein the injecting of the second stream of natural gas into the parent well at the fracturing pressure sufficient to fracture the re-pressurized formation further comprises:
admixing a stimulation material with the second stream of natural gas to form a fracturing fluid; and 
injecting the fracturing fluid into the parent well at the fracturing pressure sufficient to fracture the re-pressurized formation.
Claim 9:
The method of claim 21, further comprising, after the fracturing of the formation through the child well, injecting the second stream of natural gas into the parent well at the fracturing pressure sufficient to fracture the re-pressurized formation.
Claim 10:
The method of claim 1, wherein the storing of the LNG at the on-site location comprises storing the LNG as a processed cryogenic fluid 
Claim 11:
The method of claim 1, further comprising recovering a portion of the first stream of natural gas from the parent well after the re-pressurizing of the formation.
Claim 12:
The method of claim 1, further comprising: injecting a tracer material into the parent well with the first stream of natural gas; and detecting the injected tracer material to infer information related to at least one of the parent well or the formation.
Claim 13:
A system for re-pressurizing and stimulating a formation with a parent well therethrough, wherein the formation is depleted and has (i) a pressure lower than pressures occurring during primary hydrocarbon production and (ii) 
a child well formed through the formation;
a source of liquefied natural gas (LNG) located at an on-site location of the parent well; 
a cryogenic system located at the on-site location and comprising a pumping unit and a heating unit, the cryogenic system 
natural gas injection equipment comprising an injection pump configured to inject the first stream of natural gas into the parent well to re-pressurize the formation to a pressure primary hydrocarbon production, and thereby decrease asymmetric fracturing from the child well towards the parent well; and

fractures in the formation, wherein the fractures are formed from 

Claim 16:
The system of claim 13, wherein the source comprises a storage container configured to store the LNG as a processed cryogenic fluid 
Claim 19:
The system of claim 13, further comprising a tracer material 
Claim 22:
The method of claim 1, further comprising drilling the child well before the re-pressurizing of the formation .
Reasons For Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to teach the method as claimed.
Nevison, alone or in combination with Rodriguez-Herrera et al., Peza et al., and/or Mahoney et al., discloses and/or teaches a method in a formation comprising a parent well and a child well, and pressurizing the formation with an onsite de-liquefied stream of LNG, fracturing with a fracturing fluid and decreasing asymmetric fracturing as set forth in the Non-Final Rejection (mailed January 11, 2022). The reference(s), however, fail to teach the method steps in combination with the details of re-pressurizing a depleted formation with an onsite de-liquefied stream of LNG to a primary production pressure as instantly claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANURADHA AHUJA whose telephone number is (571)272-3067. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANURADHA AHUJA/Primary Examiner, Art Unit 3674